DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh (KR 10-2020-0071603; hereinafter referenced using the accompanying English translation).
•	Regarding claims 1 and 17, Noh discloses a self-emission display device (figure 1), comprising: 
a self-emission display panel (element 110” in figure 1 and page 4, ¶ 9) including: 
a display area (A/A in figure 1 and page 4, ¶ 11) and 
a non-display area around the display area (N/A in figure 1 and page 4, ¶ 11), 
the self-emission display panel including a plurality of subpixels disposed in the display area (elements P in figure 1 and page 4, ¶ 12) and 
a plurality of data lines and a plurality of gate lines connected with the plurality of subpixels (elements DL1-DLm and GL1-GLn, respectively, in figure 1 and page 4, ¶ 10), 
each of the plurality of subpixels including a light emitting element and a driving transistor (elements DT and OD, respectively, in figure 2 (on page 17) and page 6, ¶ 6); 
a data driving circuit configured to drive the plurality of data lines (element 130 in figure 1 and page 4, ¶ 9); 
a gate driving circuit configured to drive the plurality of gate lines (element 120 in figure 1 and page 4, ¶ 9); 
a fake subpixel disposed in the non-display area of the self-emission display panel (elements DP in figures 1 and 4 and page 5, ¶s 3 and 4), the fake subpixel including a reference transistor and a bias transistor (elements M1 and M2, respectively, in figure 4 and page 12, ¶s 2-5), 
wherein the reference transistor is controlled by a control signal and is connected between a first voltage node and a detection node (Vout, VDD, and Vout, respectively, in figure 4 and page 12, ¶ 3), and the bias transistor is controlled by a bias voltage and connected between a second voltage node and the detection node (Vin, VSS, and Vout, respectively, in figure 4 and page 12, ¶s 4 and 5); 
a detection unit connected with the fake subpixel (element 440 in figure 4 and page 12, ¶ 6), the detection unit configured to detect a voltage of the detection node in the fake subpixel (page 12, ¶ 6), and outputting a detection value (“compensation voltage” on page 12, ¶ 6); and 
a control module configured to control driving of the fake subpixel based on the detection value (element 140 in figure 1 and page 5, ¶ 6).
•	Regarding claims 2, 13, and 18, Noh discloses everything claimed, as applied to claims 1 and 17, respectively.  Additionally, Noh discloses where 
Claims 2 & 18:	the fake subpixel disposed in the non-display area is a non-self-emission subpixel (note where element DP in figure 4 does not have an element OD, as shown in figure 2). 
Claim 13:	the bias voltage is greater than or equal to a minimum voltage at which the bias transistor may be turned on and is less than the voltage of the control signal (at least suggested on page 12, ¶ 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Fish et al (US 2006/0145969; hereinafter Fish).
•	Regarding claims 5 and 6, Noh discloses everything claimed, as applied to claim 1.  However, Noh fails to disclose the details of updating values stored in a memory.
	In the same field of endeavor, Fish discloses where:
Claim 5:	the self-emission display device further comprises: 
	a memory storing an initial characteristic value of the driving transistor included in each of the plurality of subpixels (¶ 130), 
	the memory stores the initial characteristic value of the driving transistor included in each of the plurality of subpixels before the self-emission display device is shipped out (¶s 129, 130, and 133; where the LUT must be stored when the device is shipped out in order for it to be updated upon first use “through the lifetime of the display”), and 
	the control module is configured to: 
	{control driving of the fake subpixel based on the detection value (¶s 123-130), 
	infer initial characteristic values of driving transistors included in all or some of the plurality of subpixels based on the detection value (¶s 123-130), and
	changes the initial characteristic value stored in the memory into an inferred initial characteristic value (¶s 123-130)}, or 
	{configured to store the inferred initial characteristic values in the memory (¶s 123-130)}. 
Claim 6:	the initial characteristic value of the driving transistor corresponds to a characteristic value of the reference transistor when the self-emission display device is shipped out (¶s 123-130, as previously explained).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Noh according to the teachings of Fish, for the purpose of compensating for the aging of drive transistors in pixels (¶s 88, 130, and 133).
•	Regarding claims 7 and 8, Noh, in view of Fish, discloses everything claimed, as applied to claim 6.  Additionally, Noh discloses where:
Claim 7:	during a sensing driving period for the fake subpixel, in a state in which a high potential power source voltage is applied to the first voltage node, a low potential power source voltage is applied to the second voltage node, and the bias voltage is applied to a gate node of the bias transistor, a voltage of the control signal and a voltage of the detection node are elevated (page 12, ¶ 5).
Claim 8:	the reference transistor and the bias transistor are turned on during the sensing driving period for the fake subpixel (page 12, ¶ 5).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, in view of Bae et al (US 2018/0053462; hereinafter Bae).
•	Regarding claims 14 and 15, Noh discloses everything claimed, as applied to claim 1.  Additionally, Noh discloses where:
Claim 14:	the self-emission display device further comprises: 
	one or more integrated circuits (ICs) in which the data driving circuit is implemented (inherent in figure 1) and 
	a controller controlling the data driving circuit and the gate driving circuit (element 140 in figure 1 and page 5, ¶ 5), 
	the control module is included in the controller (element 140 in figure 1 and page 5, ¶ 5). 
Claim 15:	a plurality of fake subpixels are disposed in the non-display area (elements DP in figure 1 and page 5, ¶s 3 and 4), and 
	each of the plurality of fake subpixels is disposed in the non-display area (elements DP in figure 1 and page 5, ¶s 3 and 4), 
	each of the plurality of fake subpixels corresponds to one of a plurality of subpixel rows disposed in the display area or corresponds to one of a plurality of subpixel columns disposed in the display area (elements DP in figure 1 and page 5, ¶s 3 and 4).
However, Noh fails to disclose the details of the location of the detection unit.
	In the same field of endeavor, Bae discloses where:
Claim 14:	the detection unit, along with a whole or part of the data driving circuit, is included in one IC (¶s 90 and 91). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Noh according to the teachings of Bae, for the purpose of sensing the driving characteristics of pixels (¶ 90).

Allowable Subject Matter
Claims 3, 4, 9-12, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 3, where “a variation in a characteristic value of the reference transistor included in the fake subpixel disposed in the non-display area is less than a variation in a characteristic value of the driving transistor included in each of the plurality of subpixels disposed in the display area”, in combination with all the limitations in claim 1.
b.	In claims 4 and 19, where “a deviation in a characteristic value between reference transistors included in a plurality of fake subpixels in the non-display area is less than a deviation in characteristic value between driving transistors included in the plurality of subpixels disposed in the display area”, in combination with all the limitations in the claim from which each depends.
c.	In claim 9, where “the control module is configured to elevate the voltage of the control signal until the voltage of the detection node is elevated to a specific voltage, and wherein responsive to the elevated voltage of the detection node being equal to the specific voltage, the control module is configured to infer initial characteristic values of driving transistors included in all or some of the plurality of subpixels based on the elevated voltage of the control signal at a timing when the elevated voltage of the detection node is equal to the specific voltage”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
d.	Claims 10-12 are objected to based on their dependence from claim 9.
e.	In claim 16, where “a channel width-to-channel length ratio of the reference transistor included in the fake subpixel is equal to a channel width-to-channel length ratio of the driving transistor included in each of the plurality of subpixels or is different, within a preset range, from the channel width-to-channel length ratio of the driving transistor included in each of the plurality of subpixels”, in combination with all the limitations in claim 1.
f.	In claim 20, where the self-emission display panel further comprises “a control signal line electrically connected with a gate node of the reference transistor and a bias signal line electrically connected with a gate node of the bias transistor”, in combination with all the limitations in claim 17.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Mizukoshi et al (US 2005/0052350) disclose a display in which a dummy pixel may be provided on the panel so that the characteristic of the pixel is monitored while operating the panel (see at least ¶ 59).
b.	Kageyama et al (US 2005/0088103) disclose a display including a dummy pixel having no driven element (see at least element 49 in figure 9).
c.	Kang et al (US 2014/0292827) disclose a display including a dummy pixel having no driven element (see at least figures 5 and 6 and ¶ 70).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        05/27/2022